

SECOND AMENDMENT AGREEMENT


This SECOND AMENDMENT AGREEMENT (this “Amendment”) is made as of the 30th day of
August, 2019 among:


(a) ZAGG INC, a Delaware corporation (the “Borrower”);


(b) the Lenders, as defined in the Credit Agreement, as hereinafter defined; and


(c) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).


WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit and Security Agreement, dated as of
April 12, 2018 (as amended and as the same may from time to time be further
amended, restated or otherwise modified, the “Credit Agreement”);


WHEREAS, pursuant to Section 2.9(b) of the Credit Agreement, the Borrower has
requested that the Maximum Revolving Amount be increased by the Temporary
Accordion Increase Amount (as hereinafter defined) (the “Temporary Exercise of
Accordion”);


WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
the Credit Agreement to modify certain provisions thereof to effectuate the
Temporary Exercise of Accordion;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders agree as follows:


1. Amendment to Definitions in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to delete the definition of “Maximum Revolving
Amount” therefrom and to insert in place thereof the following:


“Maximum Revolving Amount” means One-Hundred Twenty-Five Million Dollars
($125,000,000), plus, during the Temporary Accordion Increase Period, the
Temporary Accordion Increase Amount, as such amount may be increased pursuant to
Section 2.9(b) hereof or reduced pursuant to Section 2.9(a) hereof.


2. Additions to Definitions in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to add the following new definition thereto:

1

--------------------------------------------------------------------------------



“Temporary Accordion Increase Amount” means Eleven Million Eight Hundred
Thousand Dollars ($11,800,000).


“Temporary Accordion Increase Period” means the period from August 30, 2019
through December 31, 2019.


3. Amendment to Schedule 1. The Credit Agreement is hereby amended to delete
Schedule 1 (Commitments of Lenders) therefrom and to insert in place thereof a
new Schedule 1 in the form of Schedule 1 hereto.


4. Reallocation of Outstanding Amounts. On (a) the first day of the Temporary
Accordion Increase Period, and (b) the last day of the Temporary Accordion
Increase Period, the Lenders shall make adjustments among themselves with
respect to the Loans then outstanding and amounts of principal with respect
thereto as shall be necessary, in the opinion of the Administrative Agent, in
order to reallocate among such Lenders such outstanding amounts, based on the
revised Commitments as set forth in the revised Schedule 1 hereto, as applicable
on such date.


5. Closing Deliveries. Concurrently with the execution of this Amendment, the
Borrower shall:


(a) deliver to the Administrative Agent, for delivery to each Lender with a
commitment under the Temporary Accordion Increase Amount, a replacement
Revolving Credit Note in the amounts specified in Schedule 1 to the Credit
Agreement (after giving effect to this Amendment);


(b) deliver to the Administrative Agent certified copies of the resolutions of
the board of directors of the Borrower evidencing approval of the execution and
delivery of this Amendment and the execution of any other Loan Documents and
Related Writings required in connection therewith;


(c) execute and deliver to the Administrative Agent the Second Amendment Fee
Letter and pay to the Administrative Agent the fees stated therein;


(d) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and


(e) pay all fees and expenses of the Administrative Agent in connection with
this Amendment and any other Loan Documents.


6. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders that (a) the Borrower has the legal
power and authority to execute and deliver this Amendment; (b) the officers
executing this Amendment have been duly authorized to execute and deliver the
same and bind the Borrower with respect to the provisions hereof; (c) the
execution and delivery hereof by the Borrower and the performance and observance
by the Borrower of the provisions hereof do not violate or conflict with the
Organizational Documents of the Borrower or any law applicable to the Borrower
or result in a
2

--------------------------------------------------------------------------------



breach of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against the Borrower; (d) no
Default or Event of Default exists, nor will any occur immediately after the
execution and delivery of this Amendment or by the performance or observance of
any provision hereof; (e) each of the representations and warranties contained
in the Loan Documents is true and correct in all material respects as of the
date hereof as if made on the date hereof, except to the extent that any such
representation or warranty expressly states that it relates to an earlier date
(in which case such representation or warranty is true and correct in all
material respects as of such earlier date); (f) the Borrower is not aware of any
claim or offset against, or defense or counterclaim to, the Borrower’s
obligations or liabilities under the Credit Agreement or any other Related
Writing; and (g) this Amendment and the Credit Agreement, as amended by this
Amendment, constitute a valid and binding obligation of the Borrower in every
respect, enforceable in accordance with its terms.


7. Waiver and Release. The Borrower, by signing below, hereby waives and
releases the Administrative Agent, and each of the Lenders, and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries, from any
and all claims, offsets, defenses and counterclaims, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.


8. References to Credit Agreement and Ratification. Each reference to the Credit
Agreement that is made in the Credit Agreement or any other Related Writing
shall hereafter be construed as a reference to the Credit Agreement as amended
hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.


9. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile or other
electronic signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.


10. Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.


11. Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


12. Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of New York.


[Remainder of page intentionally left blank.]





3

--------------------------------------------------------------------------------



JURY TRIAL WAIVER. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BYLAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.


ZAGG INC


By: /s/ CHRIS AHERN
Chris Ahern
Chief Executive Officer




















































Signature Page to
Second Amendment Agreement


4

--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent and as a Lender


By: /s/ MATTHEW S. DENT
Matthew S. Dent
Senior Vice President








































































Signature Page to
Second Amendment Agreement


5

--------------------------------------------------------------------------------





GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


The undersigned consent and agree to and acknowledge the terms of the foregoing
Second Amendment Agreement dated as of August 30, 2019. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.


The undersigned hereby waive and release the Administrative Agent and the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of any kind or nature, absolute and contingent, of which the
undersigned are aware or should be aware, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.


JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT,
THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND AGREEMENT, THE AMENDMENT OR
ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


ZAGG LLC 
            
By: ZAGG Inc its Managing Member  


By: /s/ CHRIS AHERN
Chris Ahern
Chief Executive Officer  


MOPHIE LLC  
           
By: mophie Inc, its Managing Member
         
By: /s/ CHRIS AHERN    
Chris Ahern     
President


ALTIGO INC.


By: /s/ MATT SMITH   
Matt Smith 
President


6

--------------------------------------------------------------------------------



IFROGZ INC.
MOPHIE INC.
ZAGG INTELLECTUAL PROPERTY
HOLDING CO, INC.
ZAGG RETAIL, INC.
ZAGG AMPLIFIED, INC.


By: /s/ CHRIS AHERN
Chris Ahern
President


ZAGG HAMPTON LLC


By: ZAGG Inc
Its: Sole Member


By: /s/ CHRIS AHERN
Chris Ahern
Chief Executive Officer


HALO2CLOUD, LLC


By: ZAGG Hampton LLC
Its: Sole Member


By: ZAGG Inc
Its: Sole Member


By: /s/ CHRIS AHERN
Chris Ahern
Chief Executive Officer


HALO HOLDINGS USA, LLC


By: Halo2Cloud, LLC
Its: Sole Member


By: ZAGG Hampton LLC
Its: Sole Member


By: ZAGG Inc
Its: Sole Member


By: /s/ CHRIS AHERN
Chris Ahern
Chief Executive Office




7

--------------------------------------------------------------------------------



SCHEDULE 1
COMMITMENTS OF LENDERS

LENDERS
REVOLVING CREDIT COMMITMENT PERCENTAGE*
REVOLVING CREDIT COMMITMENT AMOUNT*
MAXIMUM AMOUNTKeyBank National Association
47.20%
$59,000,000.00
$59,000,000.00
Zions Bancorporation, N.A. dba Zions First National Bank
35.20%
$44,000,000.00
$44,000,000.00
MUFG Union Bank, N.A.
17.60%
$22,000,000.00
$22,000,000.00
Total Commitment Amount
100.00%
$125,000,000.00
$125,000,000.00



*Provided that, during the Temporary Accordion Increase Period only, the
following shall be in effect:



LENDERS
REVOLVING CREDIT COMMITMENT PERCENTAGE
REVOLVING CREDIT COMMITMENT AMOUNT
MAXIMUM AMOUNTKeyBank National Association
51.7543859649%
$70,800,000.00
$70,800,000.00
Zions Bancorporation, N.A. dba Zions First National Bank
32.1637426901%
$44,000,000.00
$44,000,000.00
MUFG Union Bank, N.A.
16.0818713450%
$22,000,000.00
$22,000,000.00
Total Commitment Amount
100.00%
$136,800,000.00
$136,800,000.00



8